UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-5164


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN WAYNE MCDANIELS,

                  Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00036-HFF-1; 7:08-cv-70005-HFF)


Submitted:    July 16, 2009                 Decided:   August 14, 2009


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell W. Mace, III, THE MACE FIRM, Myrtle Beach, South
Carolina, for Appellant.      W. Walter Wilkins, United States
Attorney, A. Lance Crick, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Wayne McDaniels pled guilty to possession of a

firearm    by   a    felon,         in   violation       of    18    U.S.C.    § 922(g)(1)

(2006).    The district court sentenced him to two hundred months’

imprisonment.       McDaniels raises two issues on appeal.                      First, he

contends    that         the    district         court        erred    in     failing   to

sufficiently investigate the effect of prescribed medication on

McDaniels’s     competence           to    enter     a    guilty       plea.        Second,

McDaniels asserts that the district court erred in counting his

prior conviction for burglary in the third degree as a predicate

offense,    resulting          in    his    designation         as    an    armed    career

criminal and the enhancement of his sentence under 18 U.S.C.

§ 924(e) (2006).         We affirm.

                    I.     Competence to Enter Guilty Plea

            Because McDaniels did not move to withdraw his guilty

plea in the district court, our review of this issue is for

plain error.        See United States v. Martinez, 277 F.3d 517, 527

(4th Cir. 2002).          To establish plain error, McDaniels must “show

that an error occurred, that the error was plain, and that the

error affected his substantial rights.”                       United States v. White,

405 F.3d 208, 215 (4th Cir. 2005). *


     *
       Even if such a showing is made, the decision to correct
the error is within our discretion, based on a determination
that the error “seriously affects the fairness, integrity or
(Continued)
                                             2
              Prior to accepting a defendant’s guilty plea, it is

the responsibility of the court to determine that the defendant

is competent to enter the plea.                 See United States v. Damon, 191

F.3d 561, 564 (4th Cir. 1999).              In furtherance of this end, Fed.

R.    Crim.   P.    11    requires   the    court    to   personally     inform    the

defendant        of,      and   ensure      he     understands,    the     possible

consequences of pleading guilty and the nature of the charges he

is facing.         See Damon, 191 F.3d at 564.              Thus, when an answer

given by the defendant during a plea colloquy “raises questions

about the defendant’s state of mind, the court must broaden its

inquiry to satisfy itself that the plea is being made knowingly

and voluntarily.”           Id. at 565.          With a medicated defendant, a

court should ascertain the effect, if any, of the medication on

the defendant’s ability to make a knowing and voluntary plea.

See    id.    (finding      error    in   the    district    court’s   failure      to

determine the effect of defendant’s medication on defendant’s

ability to enter a voluntary plea).

              During McDaniels’s plea colloquy, he stated that he

was taking two drugs for his mental health.                       However, it is

clear     that      the     district       court    adequately     ensured        that




public reputation of judicial proceedings.”                    United States v.
Olano, 507 U.S. 725, 732 (1993) (internal                      quotation marks,
alteration and citation omitted).



                                            3
McDaniels’s medication did not interfere with his ability to

understand the proceedings and enter a knowing and voluntary

plea.   The judge questioned McDaniels regarding the medication,

and McDaniels affirmed that he was sober, and knew where he was

and what was happening in the proceeding.                 Further, McDaniels’s

attorney, who advised the district court he had had “numerous

conversations” with McDaniels, opined that the medication did

not   affect    McDaniels’s      competence,      and   McDaniels   agreed    with

this conclusion.          Accordingly, we find that McDaniels’s first

contention is without merit.

                  II.    Armed Career Criminal Designation

            McDaniels’s second contention on appeal is that the

district    court       erred   in   counting     his   prior   conviction    for

burglary in the third degree as a predicate offense, resulting

in his designation as an armed career criminal and imposition of

an enhanced sentence.           McDaniels asserts that the district court

incorrectly considered the burglary conviction to be a “violent

felony” under the ACCA, 18 U.S.C. § 924(e)(2)(b)(ii).                   Because

McDaniels       failed     to    object    to     the   application    of     this

enhancement during sentencing, our review is for plain error.

Olano, 507 U.S. at 732; White, 405 F.3d at 215.

            A    defendant      is   an   armed    career   criminal   when     he

violates § 922(g)(1) and has three prior convictions for violent

felonies or serious drug offenses.                18 U.S.C. § 924(e)(1).         A

                                          4
violent felony is one that “has as an element the use, attempted

use, or threatened use of physical force against the person of

another,” or “is burglary, . . . or otherwise involves conduct

that presents a serious potential risk of physical injury to

another.”          18     U.S.C.     § 924(e)(2)(B).            This     definition

specifically includes burglary.              18 U.S.C. § 924(e)(2)(B)(ii).

               To determine whether an offense under state law falls

within the definition of a violent felony, we typically use a

categorical       approach,      which    “takes      into    account     only     the

definition of the offense and the fact of conviction.”                          United

States    v.    Pierce,    278   F.3d    282,   286    (4th   Cir.     2002).     The

particular      label     or   categorization      under      state    law   is   not

controlling.       See Taylor v. United States, 495 U.S. 575, 590-91

(1990).     If the state defines burglary more broadly, such as by

broadening the locus of the unlawful entry to include places

other than buildings, the categorical approach “may permit the

sentencing court to go beyond the mere fact of conviction.”                        Id.

at 602.     For purposes of the ACCA, “a person has been convicted

of burglary . . . if he is convicted of any crime, regardless of

its   exact     definition     or   label,    having   the    basic    elements    of

unlawful or unprivileged entry into, or remaining in, a building

or structure, with intent to commit a crime.”                          Id. at 599.

Generally, an offense will constitute burglary if the jury was

required “to find all the elements of generic burglary in order

                                          5
to convict the defendant, and the indictment or information and

jury instructions show that the defendant was charged only with

burglary of a building,” so “the jury necessarily had to find an

entry of a building to convict.”             Id.

               Under South Carolina law, “[a] person is guilty of

burglary in the third degree if the person enters a building

without   consent      and   with   intent    to    commit   a   crime   therein.”

S.C.    Code    Ann.   § 16-11-313    (2003).         For    purposes    of   South

Carolina’s burglary statutes, a building means “any structure,

vehicle, watercraft, or aircraft . . . where any person lives,

. . . people assemble, . . . [or] goods are stored.”                     S.C. Code

Ann.    § 16-11-310     (2003).      Therefore,       because    South     Carolina

defines   third-degree       burglary   more       broadly    than   the   generic

definition, we must determine whether the jury would have been

required to find McDaniels guilty of generic burglary in order

to convict him.

               A district court is entitled to rely on a prepared

presentence       investigation      report        (“PSR”)    when   determining

whether a prior crime qualifies as a predicate offense under the

ACCA.     See United States v. Thompson, 421 F.3d 278, 285 (4th

Cir. 2005).       The PSR prepared for McDaniels’s sentencing reveals

that the object of McDaniels’s prior burglary was a building;

therefore, it is clear that this offense constituted generic



                                        6
burglary for purposes of the ACCA.               Thus, the district court did

not err in applying this enhancement.

              Accordingly,    we   deny       McDaniels’s    pro   se   motion   for

leave to file supplemental material and affirm the judgment of

the district court.          We dispense with oral argument because the

facts   and    legal   contentions     are      adequately    expressed    in    the

materials     before   the    court,   and      argument    would   not   aid    the

decisional process.

                                                                          AFFIRMED




                                          7